DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 1/19/2022, 1/26/2021, 9/11/2020, 9/8/2020, and 12/12/2019 fail to comply with the provisions of 37 CFR 1.98 because a legible copy of each cited pending unpublished U.S. application has not been submitted. It has been placed in the application file, but the information referred to therein has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a).

Specification
The use of the term AstroTurf, Goretex, and GORE-TEX, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 10-17, and 18-20 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 10 recites the limitation "the lower frame".  There is insufficient antecedent basis for this limitation in the claim. It is unclear what the lower frame is in regards to “the first frame being configured to be separate from the lower frame”. Is it another frame of the base? Is it the bottom frame of the base? For the purposes of examination, the Examiner interprets the lower frame to mean the bottom of the base. 
Dependent claims 11-17 fail to cure the deficiencies of claim 10 as detailed hereinabove. 
Claim 18 contains the trademark/trade name AstroTurf and GoreTex.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a grassy material in regards to AstroTurf, and a sand or gravel material in regards to GoreTex and, accordingly, the identification/description is indefinite.
Dependent claims 19-20 fail to cure the deficiencies of claim 18 as detailed hereinabove. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Piaget et al. (WO 2004078272), hereinafter Piaget, in view 반동훈 (KR 101850021), hereinafter Donghoon Ban.
Regarding claim 1, Piaget teaches of (Fig. 1) a treadmill for a pet (exercise device; Examiner notes that while the treadmill is intended to be used with a human, the structure of the treadmill can be used with a pet), comprising:
a base having a first end and a second end (frame 14);
a first roller provided at the first end of the base (front roller 28) and a second roller provided at the second end of the base (rear roller 30);
a display coupled to the base (console 50) and configured to display content according to a predetermined exercise program (p. 27, console 50 has an exercise display); and
a belt formed around the first roller and the second roller to form a closed loop (belts 18) and configured to move around the first and second rollers at a prescribed speed (p. 28, belt 18 is located at respective front 28 and rear 30 rollers of each treadle assembly 12A, 12B to move at prescribed speed), the belt having an outer surface and being configured to be removable (p. 75, belt is removable) and can be any desired texture (p. 75). 
Piaget does not appear to teach of such that content played on the display is based on the texture of the belt and the outer surface corresponds to a texture of a ground surface displayed on the display.
	Donghoon Ban teaches of such that content played on the display is based on the texture of the belt (p. 4 para. 6, plurality of replaceable belts 111 having texture corresponding to the road surface state information exposed on the contents of the display unit 120) and the outer surface corresponds to a texture of a ground surface displayed on the display (the outer surface of the belts would correspond to the ground surface of the contents on the display unit 120).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piaget to incorporate the teachings of Donghoon Ban of such that content played on the display is based on the texture of the belt and the outer surface corresponds to a texture of a ground surface displayed on the display in order to entertain the user on the treadmill and simulate as if they are exercising in another location. 
With further regard to claim 1, Examiner notes that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2
USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP §2114(II).

	Regarding claim 2, Piaget as modified teaches of the invention in claim 1, and Donghoon Ban further teaches of wherein the texture of the belt includes at least one of a rocky surface, a grassy surface, a gravel surface, a pavement surface, or a sandy surface (p. 4 para. 7-10, belts to imitate road, dirt, and grass).

Regarding claim 7, Piaget as modified teaches of the invention in claim 1, and teaches of (Fig.  79C) wherein the base includes a tension adjuster (adjustor pin 862) configured to adjust a tension of the belt (p. 87, adjusts the tension in the drive belt).

Regarding claim 8, Piaget as modified teaches of the invention in claim 1, and teaches of (Fig. 79C) wherein the tension adjuster (adjustor pin 862) adjusts the tension of the belt by changing a distance between the first roller and the second roller (p. 87, changes the vertical distance of the first and second roller and by doing so proper tension is maintained in a drive belt).

Regarding claim 9, Piaget as modified teaches of the invention in claim 1, and wherein (Fig. 1) the belt (18) includes a first belt provided at a first side of the base (belt on the left side) and a second belt provided at a second side of the base (belt on the right side), the first and second belts being adjacent to each other along a center of the base extending from the first end to the second end (belts are adjacent to each other along a center of the base).

Regarding claim 10, Piaget teaches of (Fig. 1) a treadmill for a pet (exercise device; Examiner again notes MPEP §2114(II) with regard to intended use of a claimed apparatus), including:
a base having a first end and a second end (frame 14), the base having a first frame (frame of first treadle assembly 12A) and a second frame (frame of second treadle assembly 12B) coupled to the first frame (second frame coupled to first frame 12A), the first frame being configured to be separable from the lower frame (Fig. 2, frames on the side of the belts 18 are separate from the lower frame);
at least one first roller (front roller 28) and at least one second roller (rear roller 30) separated from each other by a prescribed distance (Fig. 1);
at least one motor (motor 88) to rotate at least one of the first roller or the second roller (p. 28, motor is arranged to cause rotation of both rear rollers 30); and
a belt assembly (belt 18) having an inner surface configured to wrap around the first (28) and second rollers (30) to form a closed loop (Fig. 1) and an outer surface having a first predetermined texture (inherently has a texture), wherein the first frame and the second frame are separated from each other to replace the belt assembly with a replacement belt assembly having an outer surface (p. 75, the treadle belt 18 can be replaced by removing the first and second frame) 
Piaget does not appear to teach of an outer surface of a second predetermined texture which is different from the first predetermined texture.
Donghoon Ban teaches of outer surface of a second predetermined texture which is different from the first predetermined texture (p. 4 para. 7-10, belts can be replaced with a second predetermined texture, such road, dirt, and grass, which is different from the first predetermined texture).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piaget to incorporate the teachings of Donghoon Ban of an outer surface of a second predetermined texture which is different from the first predetermined texture in order to simulate different environments with different textures. 

Regarding claim 11, Piaget as modified teaches of the invention in claim 10, and wherein (Fig. 1) the belt assembly includes a first belt provided along a first side of the base (belt 18 on the first side of the base 14) and a second belt provided along a second side of the base (belt 18 on the second side), the first and second belts being adjacent to each other along a center of the base extending from the first end to the second end (seen in Fig. 1).

Regarding claim 12, Piaget as modified teaches of the invention in claim 11, and wherein (Fig. 1) the first roller (28) comprises a front left roller and a front right roller (front left and right rollers) and the second roller (30) comprises a rear left roller and a rear right roller (rear left and right rollers), the first belt being wrapped around the front and rear left rollers, and the second belt being wrapped around the front and rear right rollers (respective belts 18 wrapped around the rollers).

Regarding claim 13, Piaget as modified teaches of the invention in claim 12, but the embodiment of Fig. 1 does not appear to teach of wherein the at least one motor includes a first motor configured to drive only one of the front right roller and the rear right roller, and a second motor configured to drive only one of the front left roller and the rear left roller.
Piaget teaches in another embodiment in Fig. 30 of wherein the at least one motor includes a first motor configured to drive only one of the front right roller and the rear right roller, and a second motor configured to drive only one of the front left roller and the rear left roller (p. 40, Fig. 30 illustrates an embodiment wherein each tread belt 18 is provided with its own driver roller 30 and motor 88).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piaget to incorporate the teachings of another embodiment of Piaget of wherein the at least one motor includes a first motor configured to drive only one of the front right roller and the rear right roller, and a second motor configured to drive only one of the front left roller and the rear left roller in order to independently control each belt. 

Regarding claim 14, Piaget as modified teaches of the invention in claim 10, but the embodiment of Fig. 1 does not appear to teach of further comprising a divider configured to be removably coupled to the base along the center of the base.
Piaget teaches in another embodiment in Fig. 70A of further comprising a divider (center shield 528) configured to be coupled to the base (14) along the center of the base (14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piaget to incorporate the teachings of another embodiment of Piaget of further comprising a divider configured to be coupled to the base along the center of the base in order to provide a barrier between the two belts such that the user would not get caught in the center or accidently step on the wrong belt. 
Piaget as modified discloses the claimed invention except for the divider being removably coupled to the base. It would have been obvious to one having, ordinary skill in the art at the time the invention was made to configure the divider to be removably coupled to the base, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.

Regarding claim 15, Piaget as modified teaches of the invention in claim 10, and Donghoon Ban further teaches of wherein the first predetermined texture of the belt assembly is at least one of a rocky surface, a grassy surface, a gravel surface, a pavement surface, or a sandy surface (p. 4 para. 7-10, belts to imitate road, dirt, and grass).

Regarding claim 16, Piaget as modified teaches of the invention in claim 10, and wherein (Fig. 79C) the base includes a tension adjuster (adjustor pin 862) configured to adjust a tension of the belt assembly (p. 87, adjusts the tension in the drive belt), and the tension of the belt assembly is reduced to be removed for replacement with the replacement belt assembly (p. 76, the belt is loosen to make it easy to remove and replace the belt with a new one).

Regarding claim 18, Piaget teaches of (Fig. 1) a treadmill for a pet (exercise device; Examiner again notes MPEP §2114(II) with regard to intended use of a claimed apparatus), comprising:
a base (14) having a plurality of rollers comprising a front left roller (front left roller 28), a front right roller (front right roller 28), a rear left roller (rear left roller 30), and a rear right roller (rear right roller 30); and
a belt assembly (18) having an outer surface and configured to wrap around the front left and right rollers and the back left and right rollers (seen in Fig. 1), wherein the belt assembly is formed of one of a single belt and a left belt and a right belt (belt 18 has a left and right belt as seen in Fig. 1). 
Piaget does not appear to teach of the outer surface is made of at least one of an AstroTurf material, a GoreTex material filled with sand, a gravel material, or a material configured to imitate grass, sand, gravel, or pavement.
Donghoon Ban teaches of the outer surface is made of a material configured to imitate grass, sand, gravel, or pavement (p. 4 para. 7-10, belts to imitate road, dirt, and grass).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piaget to incorporate the teachings of Donghoon Ban of the outer surface is made of a material configured to imitate grass, sand, gravel, or pavement in order to simulate exercising in another environment. 

Regarding claim 19, Piaget as modified teaches of the invention in claim 18, and a display (console 50).
Piaget does not appear to teach of wherein a content played on the display is based on the material of the outer surface of the belt assembly, and the outer surface corresponds to a ground surface displayed on the display.
Donghoon Ban teaches of a display, wherein a content played on the display is based on the material of the outer surface of the belt assembly (p. 4 para. 6, plurality of replaceable belts 111 having texture corresponding to the road surface state information exposed on the contents of the display unit 120), and the outer surface corresponds to a ground surface displayed on the display (the outer surface of the belts would correspond to the ground surface of the contents on the display unit 120).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piaget to incorporate the teachings of Donghoon Ban of wherein a content played on the display is based on the material of the outer surface of the belt assembly, and the outer surface corresponds to a ground surface displayed on the display in order to entertain the user on the treadmill and simulate as if they are exercising in another location.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Piaget and Donghoon Ban, as applied to claim 1 above, and further in view of Perata (US 20190174719).
	Regarding claim 3, Piaget as modified teaches of the invention in claim 1, but does not appear to teach of further comprising a fragrance assembly provided in the base and configured to emit a plurality of scents toward the belt.
	Perata teaches of further comprising a fragrance assembly provided in the base (Fig. 7, odor/smell device 740) and configured to emit a plurality of scents toward the belt (¶0086, odor/smell device 740 is configured to inject smells into the air or scents on to the treadmill). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piaget to incorporate the teachings of Perata of further comprising a fragrance assembly provided in the base and configured to emit a plurality of scents toward the belt in order to simulate an immersive environment on the treadmill as motivated by Perata in the abstract. 

	Regarding claim 4, Piaget as modified teaches of the invention in claim 3, and wherein a scent emitted by the fragrance assembly is configured to simulate a scent that corresponds to the texture of the belt.
Perata is in the field of exercise and teaches of wherein a scent emitted by the fragrance assembly is configured to simulate a scent that corresponds to the simulated environment of the exercise device (¶0051, environmental and virtual features include scent dispensers).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piaget to incorporate the teachings of Perata of wherein a scent emitted by the fragrance assembly is configured to simulate a scent that corresponds to the texture of the belt, which Examiner note is a simulated environment, in order to immerse the user into the simulated path. 
	
	Regarding claim 5, Piaget as modified teaches of the invention in claim 3, and Perata further teaches of wherein the scent emitted by the fragrance assembly is configured to simulate a scent that corresponds to the content on the display (¶0051, the environmental and virtual features are to simulate the environment which includes simulating a scent with scent dispensers corresponding to content on the display).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Piaget, Donghoon Ban, and Perata, as applied to claim 3 above, and further in view of Dalebout et al. (US 20130035208), hereinafter Dalebout. 
	Regarding claim 6, Piaget as modified teaches of the invention in claim 3, but does not appear to teach of wherein the first end of the base includes a plurality of vents facing the second end of the base, the vents being provided between the fragrance assembly and the belt.
	Dalebout teaches of wherein the first end of the base includes a plurality of vents facing the second end of the base (Fig. 1, fans 140), the vents being provided between the fragrance assembly and the belt (movable element 120) (¶0025, fans may further include an air freshener or another device that introduces a scent into the air).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piaget to incorporate the teachings of Dalebout of wherein the first end of the base includes a plurality of vents facing the second end of the base, the vents being provided between the fragrance assembly and the belt in order to disperse the scent easily. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Piaget, and Donghoon Ban, as applied to claim 10 above, and further in view of Cutler (US 20170056716).  
Regarding claim 17, Piaget as modified teaches of the invention in claim 10, but does not appear to teach of wherein the belt assembly is made of an elastic material, and a maximum distance between the first roller and the second roller is greater than a resting length of the belt assembly and less than a maximum expanded length of the belt assembly.
Cutler teaches of wherein the belt assembly is made of an elastic material (¶0045, the belt is made of an elastic material) and a maximum distance between the first roller and the second roller is greater than a resting length of the belt assembly and less than a maximum expanded length of the belt assembly (¶0045, Fig. 3, the belt is stretched over the rollers but is stretched less than a maximum expanded length of the belt).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piaget to incorporate the teachings of Cutler of wherein the belt assembly is made of an elastic material, and a maximum distance between the first roller and the second roller is greater than a resting length of the belt assembly and less than a maximum expanded length of the belt assembly in order to use a belt that could push the user’s foot back as motivated by Cutler in para. 0045. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Piaget, and Donghoon Ban, as applied to claim 18 above, and further in view of Rice (US 20120024237)  
	Regarding claim 20, Piaget as modified teaches of the invention in claim 18, but does not appear to teach of further comprising a dispenser configured to dispense a consumable item for a pet.
	 Rice is in the field of treadmills and teaches of (Fig. 1a) further comprising a dispenser (food dispenser 146) configured to dispense a consumable item for a pet (¶0040, food dispenser 146 could be configured to provide one or more treats to the pet 148).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piaget to incorporate the teachings of Rice of further comprising a dispenser configured to dispense a consumable item for a pet in order to motivate the user to use the treadmill and to use the treadmill for longer as motivated by Rice in para. 011. 

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             

/BRADY W FRAZIER/           Primary Examiner, Art Unit 3647